Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. (9,138,048) to Walther. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 14 are encompassed by independent claims 1 and 15 of (‘048) to Walther.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (10,413,048) to Walther. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 14 are encompassed by independent claims 1 and 18 of (10,413,048) to Walther.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (10,966,511) to Walther. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 14 are encompassed by independent claims 1 and 16 of (‘511) to Walther.
Rejection 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2014/0137350) to Wen et al. (cited by Applicant).
Regarding independent claim 1, Wen et al. discloses a pinch grip handle (40), the pinch grip handle (40) including:
a distal region (at numeral 42 in FIG. 1) having a first distal end (tip portion), a first medial portion (ICCA1), and a first proximal end (ICCAG);
a medial region (line near ICCAL) having a second distal end (ICCA3), a second medial portion (ICCAL), and a second proximal end (ICCA4); and
a proximal region (near 1B) having a third distal end (near numeral 12), a third medial portion (at perpendicular lines for 1B), and a third proximal end (near numeral 30);
the second distal end ((ICCA3), connected to the first proximal end (near 1B), the third distal end (near numeral 12) connected to the second proximal end (ICCA4), and the third proximal end (near numeral 30) connected to the neck (30) (See paragraph [0032]);
wherein the pinch grip handle (40) has a tapered radial width (from numeral (40) to  ICCAL) in a first direction along the first proximal end (ICCAG), second distal end (ICCA3), second medial portion (ICCAL), second proximal end (ICCA4), and third distal end (near numeral 12), the radial width in the first direction tapering such that the radial width in the first direction decreases from the first proximal end (near 1B) to the second medial portion (ICCAL) and increases from the second medial portion (ICCAL) to the third distal end (near numeral 30);
wherein the tapered width defines a first finger groove (top portion ICCAL) along a first surface area (top surface) of the pinch grip handle (40) 
and a second finger groove (bottom portion of ICCAL)  along a second surface (bottom surface) area of the pinch grip handle opposite the first surface (top surface) in the first direction, the first finger groove (top portion ICCAL) and the second finger groove (bottom portion of ICCAL)  encouraging the use of a pinch grip on the pinch grip handle (See paragraph [0048]).
Regarding claim 6, Wen et al. discloses that the first finger groove (top portion of ICCAL)   and the second finger groove (bottom portion of ICCAL)  are symmetrical about a long axis of the toothbrush (See FIG. 1).
Regarding independent claim 14, Wen et al. discloses a pinch grip handle (40), the pinch grip handle (40) including:
a distal region (at numeral 42 in FIG. 1) having a first distal end (tip portion), a first medial portion (ICCA1), and a first proximal end (ICCAG);
a medial region (line near ICCAL) having a second distal end (ICCA3), a second medial portion (ICCAL), and a second proximal end (ICCA4); and
a proximal region (near 1B) having a third distal end (near numeral 12), a third medial portion (at perpendicular lines for 1B), and a third proximal end (near numeral 30);
the second distal end ((ICCA3), connected to the first proximal end (near 1B), the third distal end (near numeral 12) connected to the second proximal end (ICCA4), and the third proximal end (near numeral 30) connected to the neck (30) (See paragraph [0032]);
wherein the pinch grip handle (40) has a tapered radial width (from numeral (40) to  ICCAL) in a first direction along the first proximal end (ICCAG), second distal end (ICCA3), second medial portion (ICCAL), second proximal end (ICCA4), and third distal end (near numeral 12), the radial width in the first direction tapering such that the radial width in the first direction decreases from the first proximal end (near 1B) to the second medial portion (ICCAL) and increases from the second medial portion (ICCAL) to the third distal end (near numeral 30);
wherein the tapered width defines a first finger groove (top portion ICCAL) along a first surface area (top surface) of the pinch grip handle (40) 
and a second finger groove (bottom portion of ICCAL) along a second surface (bottom surface) area of the pinch grip handle opposite the first surface (top surface) in the first direction, the first finger groove (top portion ICCAL) and the second finger groove (bottom portion of ICCAL) symmetrical about a long axis of the toothbrush and encouraging the use of a pinch grip on the pinch grip handle (40).


Rejections 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 7-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2014/0137350) to Wen et al. (cited by Applicant).
Regarding claim 3, Wen et al. is silent regarding that the radial width in the second direction is greater than the radial width in the first direction at  least one of the second distal end, second medial portion, second proximal end. However, it would have been obvious to that the radial width in the second direction is greater than the radial width in the first direction at least one of the second distal end, second medial portion, second proximal end since such modification absent criticality would have been obvious to try to obtain optimization.
Regarding claim 5, Wen et al. is silent regarding that the pinch grip handle (40) has a handle length from the first distal end to the third proximal end of between 3 cm and 6 cm. However, absent criticality it would have been obvious for one of ordinary skill in the art before the filing of the invention to modify the length of the handle (40) to between 3 cm to 6 cm since such modification of 3cm would only require routine skill in the art. 
Regarding claim 7, Wen et al. is silent regarding that the distal region is truncated, defining a flat surface in a plane perpendicular to a long axis of the toothbrush. However, it would have been obvious for one of ordinary skill in the art at the time before filing of the invention to modify the end to be truncated in order to provide the ability to stand it upright after use. 
Regarding claim 8, Wen et al. is silent regarding at least one of the distal region, the medial region, and the proximal region includes a textured surface. However, it would have been obvious for one of ordinary skill in the art to modify handle (40) to include a textured surface in order to improve grip. 
Regarding claim 9, Wen et al. is silent regarding at least one of the first finger groove and the second finger groove comprises a textured surface. However, it would have been obvious for one of ordinary skill in the art to modify to first finger groove and the second finger groove includes textured surface in order to improve grip. 
Regarding claim 10, Wen et al. is silent regarding the pinch grip handle (40) has a handle length, and the proximal region has a longitudinal length about one-fifth to one-fourth of the handle length. However, absent criticality it would have been obvious for one of ordinary skill in the art before the filing of the invention to modify the proximal region has a longitudinal length about one-fifth to one-fourth of the handle length since such modification would have been obvious to try absent criticality as routine design choice. 
Regarding claim 11, Wen et al. is silent the pinch grip handle (40) has a handle length, and the medial region has a longitudinal length about one-fifth to one-fourth of the handle length. However, absent criticality it would have been obvious for one of ordinary skill in the art before the filing of the invention to modify the proximal region has a longitudinal length about one-fifth to one-fourth of the handle length since such modification would have been obvious to try absent criticality as routine design choice. 
Regarding claim 12, Wen et al. is silent the pinch grip handle has a handle length, and the distal region has a longitudinal length about one-half to three-fifths of the handle length. However, absent criticality it would have been obvious for one of ordinary skill in the art before the filing of the invention to modify the handle length, and the distal region has a longitudinal length about one-half to three-fifths of the handle length since such modification would have been obvious to try absent criticality as routine design choice.
Regarding claim 13, Wen et al. is silent the pinch grip handle is releasably coupled to the neck. It would have been obvious to make the grip handle detachable from the neck since making part separable would be convenient for storage. 
Regarding claim 18, Wen et al. is silent regarding that the pinch grip handle (40) has a handle length from the first distal end to the third proximal end of between 3 cm and 6 cm. However, absent criticality it would have been obvious for one of ordinary skill in the art before the filing of the invention to modify the length of the handle (40) to between 3 cm to 6 cm since such modification of 3cm would only require routine skill in the art. 
Regarding claim 19, Wen et al. is silent at least one of the first finger groove and the second finger groove comprises a textured surface. However, it would have been obvious for one of ordinary skill in the art to modify to first finger groove and the second finger groove includes textured surface in order to improve grip. 
Regarding claim 20, Wen et al. is silent the pinch grip handle is releasably coupled to the neck. It would have been obvious to make the grip handle detachable from the neck since making part separable would be convenient for storage. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723